DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26-35, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 26, the limitation “the layer” is unclear because it lacks sufficient antecedent basis. 
Regarding claim 42, the limitations “the n-type doped source,” and “the n-type doped drain,” are unclear because it lacks sufficient antecedent basis.
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 26 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goshonoo et al. (US 2009/0072267; herein “Goshonoo”) in view of Machuca et al. (US 2016/0380154; herein “Machuca”)
Regarding claim 26, Goshonoo discloses in Fig. 4 and related text an integrated device, comprising:
a gate (117G, see [0046]) on a substrate (101); and
a first layer (111, see [0033]) on the gate and the substrate, the first layer comprising a group II material and a group V material (see [0033]);
a polarization layer (112, see [0033]) on the first layer; and
a light-emitting diode (LED) structure (121/122/123/128/129, see [0036]) on the polarization layer (112), the polarization layer to generate a two-dimensional electron gas (2DEG) within the first layer (see [0033]; also note the first layer is between the substrate and the LED structure).
Goshonoo does not disclose
wherein the gate is positioned between the substrate and the layer;
the first layer between the gate and the LED structure.
In the same field of endeavor, Machuca teaches in Fig. 4, 5 and related text a semiconductor device
a gate (304/316, see [0036] and [0039]) on a substrate (302); and
a first layer (306) on the gate and the substrate, the first layer comprising a group II material and a group V material (see [0027]), wherein the gate is positioned between the substrate and the layer (see Figs. 4, 5);
a polarization layer (312) on the first layer, the polarization layer to generate a two-dimensional electron gas (2DEG) within the first layer (see [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goshonoo by having the gate positioned between the substrate and the layer, as taught by Machuca, in order to achieve a higher packing density of devices and a decrease in device process cost and complexity (see Machuca [0039]). Additionally, Machuca shows that a gate over the polarization layer and a gate under the first layer (see Figs. 4 and 5, respectively) are equivalent structures known in the art.  Therefore, because these two were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the gate below the first layer of Machuca for gate above the polarization layer of Goshonoo. The limitation ”the first layer between the gate and the LED structure,” is therefore taught by the combination of the first layer being between the substrate and the LED structure, as shown by Goshonoo, and the gate being between the first layer and the substrate, as shown by Machuca.
Regarding claim 33, Goshonoo further discloses the LED structure comprises:
a base (121) on the polarization layer (112), the base comprising the group III material or a second group II material and the group V material or a second group V material (see [0036]);
a quantum well (122, see [0036]) on the base; and
a p-type doped cap (123, see [0036]) on the quantum well.


Claim(s) 27 and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goshonoo in view of Machuca, as applied to claim 26 above, and further in view of Suzuki et al. (US 2016/0172473; herein “Suzuki”).
Regarding claim 27, Goshonoo and Machuca do not explicitly disclose further comprising an n-type doped source and an n-type doped drain on the first layer, the n-type doped source and the n-type doped drain to contact the 2DEG.
In the same field of endeavor, Suzuki teaches in Fig. 3 and related text a transistor comprising an n-type doped source and an n-type doped drain (205a/206a, see [0071]) on the first layer (203, see [0050]), the n-type doped source and the n-type doped drain to contact (e.g. at least electrically) the 2DEG (203e, see [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goshonoo by having an n-type doped source and an n-type doped drain on the first layer, the n-type doped source and the n-type doped drain to contact the 2DEG, as taught by Suzuki, in order improved electrical characteristics such as low on resistance (see Suzuki [0006] at least).
Regarding claim 29 and 30, Goshonoo and Machuca do not explicitly disclose 
a first regrowth layer on the polarization layer, the n-type doped source, and the n-type doped drain;
a second regrowth layer on the n-type doped source, the n-type doped drain, the first regrowth layer, and the LED structure.
In the same field of endeavor, Suzuki teaches in Fig. 3 and related text a transistor comprising
a first regrowth layer (207a, see [0090]) on the polarization layer (204, see [0050]), the n-type doped source, and the n-type doped drain (205a/206a);
a second regrowth layer (207b, see [0090]) on the n-type doped source, the n-type doped drain, and the first regrowth layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goshonoo and Machuca by having a first regrowth layer on the polarization layer, the n-type doped source, and the n-type doped drain and having a second regrowth layer on the n-type doped source, the n-type doped drain, and the first regrowth layer, as taught by Suzuki, in order to protect the semiconductor structure and provide good adhesion (see Suzuki [0090] at least). The limitation “a second regrowth layer on…the LED structure,” is taught by the combination of the passivation layer deposited over the whole device and including first and second regrowth layers, as shown by Suzuki, and the device including the LED structure, as shown by Goshonoo.
Regarding claim 31, the combined device shows 
a source contact (Suzuki: 205b, see [0050]) on the n-type doped source (205a);
a drain contact (Suzuki: 206b, see [0050]) on the n-type doped drain (206a); and
an LED anode contact (Goshonoo: 128/129, see [0045]) on the LED structure.
Regarding claim 32, the combined device shows 
wherein the source contact (Suzuki: 205b), drain contact (Suzuki: 206b), and LED anode (Goshonoo: 128/129) each comprise a translucent metal material (Suzuki: e.g. Al, see [0083]; Goshonoo: e.g. ITO, see [0037]).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined device to have the source, drain, and LED anode contacts to be a translucent metal material in order to achieve contacts which can allow for transmission of light, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goshonoo in view of Machuca, as applied to claim 26 above, and further in view of Kim et al. (US 9,825,016; herein “Kim”) and Suzuki.
Regarding claim 28, Goshonoo and Machuca substantially disclose the invention as applied to claim 26 above, and further show 
wherein the LED structure is vertically aligned with the gate (Machuca shows the gate 304/316 extends under the entire first layer 306 and Machuca shows the first layer 111 is vertically aligned with the LED structure 121/122/123/128/129), 
but do not explicitly disclose 
an n-type doped source and an n-type doped drain on the first layer, the n-type doped source and the n-type doped drain to contact the 2DEG (as recited in claim 27 and required by claim 28);
at least a portion of the LED structure is laterally between the n-type doped source and the n-type doped drain.
In the same field of endeavor, Kim teaches in Fig. 6 and related text an integrated device comprising
a source and a drain (e.g. 134 of SW1 and 136 of SW2, see col. 7 lines 57-58);
at least a portion of the LED structure (e.g. LED2) is laterally between the source and the drain (see Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goshonoo by having a source and a drain and the light-emitting diode (LED) structure between the source and the drain, as taught by Kim, in order to achieve a cell array of a display device (see col. 7 line 65-66 and col. 1 lines 15-18).
In the same field of endeavor, Suzuki teaches in Fig. 3 and related text a transistor comprising 
an n-type doped source and an n-type doped drain (205a/206a, see [0071]) on the first layer (203, see [0050]), the n-type doped source and the n-type doped drain to contact (e.g. at least electrically) the 2DEG (203e, see [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goshonoo by having an n-type doped source and an n-type doped drain on the first layer, the n-type doped source and the n-type doped drain to contact the 2DEG, as taught by Suzuki, in order improved electrical characteristics such as low on resistance (see Suzuki [0006] at least). The limitation “at least a portion of the LED structure is laterally between the n-type doped source and the n-type doped drain,” is therefore taught by the combination of the at least a portion of the LED structure being laterally between the source and the drain, as shown by Kim, and the source and drain comprising the n-type doped source and the n-type doped drain, as shown by Suzuki.
Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goshonoo in view of Machuca, as applied to claim 26 above, and further in view of Kim.
Regarding claim 34, Goshonoo further shows
wherein the LED structure (Goshonoo: 121/122/123/128/129) is on a first portion of the polarization layer (112),
but does not explicitly disclose the integrated device further comprising:
a second gate on the substrate, the second gate between the substrate and the first layer; and
a second LED structure on a second portion of the polarization layer, the second portion of the polarization layer to generate a second 2DEG within the first layer between the second gate and the second LED structure. 
In the same field of endeavor, Kim teaches in Fig. 6 and related text an integrated device comprising
a second gate (e.g. gate 135 of SW2, see col. 7 lines 50-63); and
a second LED structure (e.g. LED2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goshonoo by having a second gate and a second LED structure, as taught by Kim, in order to achieve a cell array of a display device (see col. 7 line 65-66 and col. 1 lines 15-18). The limitations “a second gate on the substrate, the second gate between the substrate and the first layer; and a second LED structure on a second portion of the polarization layer, the second portion of the polarization layer to generate a second 2DEG within the first layer between the second gate and the second LED structure,” are taught by the combination of the second gate and second LED, as shown by Kim, and each transistor/LED structure having the remaining features as shown by the combination of Goshonoo and Manuca.
Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goshonoo in view of Machuca and Kim, as applied to claim 34 above, and further in view of Nagasato et al. (US 2017/0154885; herein “Nagasato”).
Regarding claim 35, Goshonoo in view of Machuca and Kim does not explicitly disclose an isolation structure on the first layer and between the first and second portions of the polarization layer. 
In the same field of endeavor, Nagasato teaches in Fig. 1 and related text a semiconductor device comprising an array of devices (50a, 50b, and 50c, see [0028]), and further comprising 
an isolation structure (24, see [0030]) on the first layer (6, see [0029]) and between the first and second portions of the polarization layer (portions of 8 in 50a/b/c, see [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goshonoo as modified by having an isolation structure on the first layer and between the first and second portions of the polarization layer, as taught by Nagasato, in order to provide a monolithic integrated device with regions capable of being independently controlled (see Nagasato [0006] at least), applicable in a variety of semiconductor applications such as display devices requiring individually addressable pixels.
Claim(s) 36 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goshonoo in view of Kim.
Regarding claim 36, Goshonoo discloses in Fig. 4 and related text an integrated device, comprising:
a gate (117G, see [0046]) on a substrate (101); and
a first layer (111, see [0033]) on the gate, the first layer comprising a group III material and a group V material (see [0033]); 
a polarization layer (112, see [0033]) on the first layer;
(a source and a drain of a first transistor on the first layer (165Dn and 115S, see [0046])); and
a light-emitting diode (LED) structure (121/122/123/128/129, see [0036]) on the polarization layer (112).
Goshonoo does not explicitly disclose
the light-emitting diode (LED) structure on the polarization layer and between the source and the drain.
In the same field of endeavor, Kim teaches in Fig. 6 and related text an integrated device comprising
a source and a drain (e.g. 134 of SW1 and 136 of SW2, see col. 7 lines 57-58);
a light-emitting diode (LED) structure (e.g. LED2) between the source and the drain (see Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goshonoo by having a source and a drain and the light-emitting diode (LED) structure between the source and the drain, as taught by Kim, in order to achieve a cell array of a display device (see col. 7 line 65-66 and col. 1 lines 15-18).
Regarding claim 40, Goshonoo further discloses the LED structure comprises:
a base (121) on the polarization layer (112), the base comprising the group III material or a second group II material and the group V material or a second group V material (see [0036]);
a quantum well (122, see [0036]) on the base; and
a p-type doped cap (123, see [0036]) on the quantum well.
Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goshonoo in view of Kim, as applied to claim 36 above, and further in view of Machuca.
Regarding claim 37, Goshonoo and Kim teach the invention of claim 36 above, and Goshonoo further discloses the polarization layer is to generate a two-dimensional electron gas (2DEG) within the first layer (see [0033]; also note the first layer is between the substrate and the LED structure). Goshonoo and Kim do not disclose the first layer between the gate and the LED structure. 
In the same field of endeavor, Machuca teaches in Figs. 4, 5 and related text a semiconductor device comprising 
the polarization layer (312) is to generate a two-dimensional electron gas (2DEG) (see [0036]) within the first layer (306) above the gate (304/316, see [0036] and [0039]) (i.e. the gate is between the substrate and the first layer, see Figs. 4, 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goshonoo by having the gate below the first layer, i.e. between the substrate and the first layer, as taught by Machuca, in order to achieve a higher packing density of devices and a decrease in device process cost and complexity (see Machuca [0039]). Additionally, Machuca shows that a gate over the polarization layer and a gate under the first layer (see Figs. 4 and 5, respectively) are equivalent structures known in the art.  Therefore, because these two were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the gate below the first layer of Machuca for gate above the polarization layer of Goshonoo. The limitation ”the first layer between the gate and the LED structure,” is therefore taught by the combination of the first layer being between the substrate and the LED structure, as shown by Goshonoo, and the gate being between the first layer and the substrate, as shown by Machuca.
Claim(s) 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goshonoo in view of, as applied to claim 36 above, and further in view of Suzuki.
Regarding claims 38-39, Goshonoo further discloses 
an LED anode contact (128/129, see [0045]) on the LED structure, wherein the LED anode contact comprises a translucent metal material (e.g. ITO, see [0037]).
but does not explicitly disclose 
a source contact on the n-type doped source; 
a drain contact on the n-type doped drain; and 
wherein the source contact and drain contact each comprise a translucent metal material;
a first regrowth layer on the polarization layer, the source, and the drain. 
In the same field of endeavor, Suzuki teaches in Fig. 3 and related text a transistor comprising
a source contact (205b, see [0050])on the n-type doped source (205a); 
a drain contact (206b, see [0050]) on the n-type doped drain (206a); and
wherein the source contact and drain contact each comprise a translucent metal material (e.g. Al, see [0083]);
a first regrowth layer (207a, see [0090]) on the polarization layer (204, see [0050]), the source (205a/b), and the drain (206a/b). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goshonoo and Kim by having a source contact on the n-type doped source, a drain contact on the n-type doped drain, the source contact and drain contact each comprising a translucent metal material, and a first regrowth layer on the polarization layer, the n-type doped source, and the n-type doped drain, as taught by Suzuki, in order improved electrical characteristics such as low on resistance (see Suzuki [0006] at least), and in order to protect the semiconductor structure and provide good adhesion (see Suzuki [0090] at least).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined device to have the source, drain, and LED anode contacts to be a translucent metal material in order to achieve contacts which can allow for transmission of light, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim(s) 41 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goshonoo in view of Kim and Machuca.
Regarding claim 41, Goshonoo discloses in Fig. 4 and related text an integrated device, comprising: 
a gate (117G, see [0046]) on a substrate (101); and
a first layer (111, see [0033]) on the gate and the substrate, the first layer comprising a group II material and a group V material;
a polarization layer (112, see [0033]) on the first layer; and
a light-emitting diode (LED) structure (121/122/123/128/129, see [0036]) on the polarization layer (112), the polarization layer to generate a two-dimensional electron gas (2DEG) within the first layer (see [0033]; also note the first layer is between the substrate and the LED structure).
Goshonoo does not disclose
a system, comprising: 
the integrated circuit;
a communication chip; and 
wherein the gate is positioned between the substrate and the layer;
the first layer between the gate and the LED structure.
In the same field of endeavor, Kim teaches in Fig. 6 and related text a system (see Fig. 27 and col. 17 lines 4-17) comprising: 
an integrated device (display shown in Fig. 6);
communication chip (e.g. in a communication device, see col. 17 line 12-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goshonoo by having a system comprising the integrated circuit and a communication chip, as taught by Kim, in to achieve a system applicable to a smart network, wireless communication, or the like (see Kim col. 17 lines 4-17).
In the same field of endeavor, Machuca teaches in Figs. 4, 5 and related text a semiconductor device comprising
a gate (304/316, see [0039]) on a substrate (302); and
a first layer (306) on the gate and the substrate, the first layer comprising a group II material and a group V material (see [0027]), wherein the gate is positioned between the substrate and the layer (see Figs. 4, 5);
a polarization layer (312) on the first layer, the polarization layer to generate a two-dimensional electron gas (2DEG) within the first layer (see [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goshonoo by having the gate positioned between the substrate and the layer, as taught by Machuca, in order to achieve a higher packing density of devices and a decrease in device process cost and complexity (see Machuca [0039]). Additionally, Machuca shows that a gate over the polarization layer and a gate under the first layer (see Figs. 4 and 5, respectively) are equivalent structures known in the art.  Therefore, because these two were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the gate below the first layer of Machuca for gate above the polarization layer of Goshonoo. The limitation ”the first layer between the gate and the LED structure,” is therefore taught by the combination of the first layer being between the substrate and the LED structure, as shown by Goshonoo, and the gate being between the first layer and the substrate, as shown by Machuca.
Regarding claim 45, Goshonoo further discloses the LED structure comprises:
a base (121) on the polarization layer (112), the base comprising the group III material or a second group II material and the group V material or a second group V material (see [0036]);
a quantum well (122, see [0036]) on the base; and
a p-type doped cap (123, see [0036]) on the quantum well.
Claim(s) 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goshonoo in view of Kim and Machuca, as applied to claim 44 above, and further in view of Suzuki.
Regarding claims 42-44, Goshonoo as modified by Machuca further show 
wherein the LED structure is vertically aligned with the gate (Machuca shows the gate 304/316 extends under the entire first layer 306 and Machuca shows the first layer 111 is vertically aligned with the LED structure 121/122/123/128/129), 
but do not explicitly disclose
at least a portion of the LED structure is laterally between the n-type doped source and the n-type doped drain;
an n-type doped source and an n-type doped drain on the first layer, the n-type doped source and the n-type doped drain to contact the 2DEG;
a first regrowth layer on the polarization layer, the n-type doped source, and the n-type doped drain.
In the same field of endeavor, Kim teaches in Fig. 6 and related text an integrated device comprising
a source and a drain (e.g. 134 of SW1 and 136 of SW2, see col. 7 lines 57-58);
at least a portion of the LED structure (e.g. LED2) is laterally between the source and the drain (see Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goshonoo as modified by having a source and a drain and the light-emitting diode (LED) structure between the source and the drain, as taught by Kim, in order to achieve a cell array of a display device (see col. 7 line 65-66 and col. 1 lines 15-18).
In the same field of endeavor, Suzuki teaches in Fig. 3 and related text a transistor comprising 
an n-type doped source and an n-type doped drain (205a/206a, see [0071]) on the first layer (203, see [0050]), the n-type doped source and the n-type doped drain to contact (e.g. at least electrically) the 2DEG (203e, see [0071]);
a first regrowth layer (207a, see [0090]) on the polarization layer (204, see [0050]), the source (205a/b), and the drain (206a/b). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goshonoo as modified by having a source contact on the n-type doped source, a drain contact on the n-type doped drain, the source contact and drain contact each comprising a translucent metal material, and a first regrowth layer on the polarization layer, the n-type doped source, and the n-type doped drain, as taught by Suzuki, in order improved electrical characteristics such as low on resistance (see Suzuki [0006] at least), and in order to protect the semiconductor structure and provide good adhesion (see Suzuki [0090] at least). The limitation “at least a portion of the LED structure is laterally between the n-type doped source and the n-type doped drain,” is therefore taught by the combination of the at least a portion of the LED structure being laterally between the source and the drain, as shown by Kim, and the source and drain comprising the n-type doped source and the n-type doped drain, as shown by Suzuki.

Response to Arguments
Applicant's arguments filed 4/12/2022 have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        8/2/2022